FILED
                            NOT FOR PUBLICATION
                                                                             FEB 06 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ISAAC CASTRO, as Personal                        No.    16-16490
Representative of the Estate of Sara
Castromata,                                      D.C. No. 3:16-cv-00501-MEJ

              Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

UNITED STATES OF AMERICA,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                  Maria-Elena James, Magistrate Judge, Presiding

                      Argued and Submitted December 6, 2017
                             San Francisco, California

Before: RAWLINSON and OWENS, Circuit Judges, and RICE,** Chief District
Judge.

      Petitioner-Appellant Isaac Castro (Castro) appeals from the district court’s

dismissal of his complaint for lack of subject-matter jurisdiction. Tragically, Sara

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Thomas O. Rice, Chief United States District Judge
for the Eastern District of Washington, sitting by designation.
Castromata (Castromata) was murdered by a fellow service member. Castro

contends that the district court erroneously determined that the Feres1 doctrine

barred his claim for recovery under the Federal Tort Claims Act (FTCA).

      Although the FTCA exposes the federal government to liability for tort

claims “in the same manner and to the same extent as a private individual under

like circumstances,” 28 U.S.C. § 2674, the judicially-created Feres doctrine limits

the reach of the FTCA by precluding liability “for injuries to servicemen where the

injuries arise out of or are in the course of activity incident to service.” Feres, 340

U.S. at 146. The Supreme Court has articulated three policy rationales underlying

the Feres doctrine, but we have consistently emphasized the particular importance

of one: avoiding interference with the military disciplinary structure. See Ritchie v.

United States, 733 F.3d 871, 874-75 (9th Cir. 2013).

      Judicial reluctance to second-guess military discipline finds its genesis in

“the peculiar and special relationship of the soldier to his superiors, the effects of

the maintenance of such suits on discipline, and the extreme results that might

obtain if suits under the Tort Claims Act were allowed for negligent orders given

or negligent acts committed in the course of military duty.” Stencel Aero Eng’g

Corp. v. United States, 431 U.S. 666, 671-72 (1977) (citation and alterations


      1
             Feres v. United States, 340 U.S. 135 (1950).
                                            2
omitted). “[W]e have consistently barred claims under Feres to avoid examining

acts of military personnel which were allegedly negligent with respect to other

members of the armed services.” Ritchie, 733 F.3d at 877 (citation and internal

quotation marks omitted).

      Castro’s complaint, premised upon the allegedly negligent acts and

omissions of the government that led to Castromata’s death, “strikes at the core of

the[] concerns” that the Feres doctrine aims to shelter. United States v. Shearer,

473 U.S. 52, 58 (1985) (concluding that Feres barred negligence action against the

federal government where a service member kidnapped and murdered another off-

duty service member); see also Estate of McAllister v. United States, 942 F.2d

1473, 1474, 1477-78 (9th Cir. 1991) (analogizing to Shearer and holding that

Feres barred action stemming from a fatal attack by a service member who was

previously diagnosed as schizophrenic and potentially dangerous). Castro’s claim

“calls into question basic choices about the discipline, supervision, and control of a

serviceman,” and is “the type of claim[] that, if generally permitted, would involve

the judiciary in sensitive military affairs at the expense of military discipline and

effectiveness.” Shearer, 473 U.S. at 58-59 (emphasis omitted). Accordingly, the

Feres doctrine divests the federal courts of jurisdiction over this action. Id. at 59.

      AFFIRMED.


                                            3